IfeWST Ife1?-/^ 3fe$~/5V 361-/j-
 ^70*'£    ELECTRONIC RECORD yjfmff

 COA #      06-14-00088-CR                        OFFENSE:       22.01
            Companion cases
            Samuel Deleon Garza v. The State
 STYLE:     of Texas                              COUNTY:        Hunt

 COA DISPOSITION:       Affirmed                  TRIAL COURT:   196th District Court


 DATE: 3/10/15                     Publish: No    TC CASE #:     28,996




                         IN THE COURT OF CRIMINAL APPEALS



          Samuel Deleon Garza y. The State of
 STYLE:   Texas                                       CCA#:      tLk'/f TMO 111-/$
          PRO S£                       Petition       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
       refused                                        JUDGE:

DATE: CyW* 3-^. Z&>Jf                                 SIGNED:                           PC:
     —^~7Z
JUDGE:   /<C
             ^
                                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE: "



                                                                            ELECTRONIC RECORD